Citation Nr: 1727536	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  03-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).

2.  Entitlement to service connection for residuals of a neck injury, to include arthritis.

3.  Entitlement to service connection for a neurological disability in the lower extremities, to include as secondary to residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from April 1981 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Waco, Texas.  The claim is now in the jurisdiction of the
RO in Houston, Texas. 

This case has a complex procedural history, with the claims initially having been
denied by the Board in June 2005.  The Veteran appealed the decision to the U S
Court of Appeals for Veterans Claims (Court), who in 2007, based on a joint motion
for remand (JMR) between the Veteran's counsel and the counsel for the Secretary of Veterans Affairs, remanded the claims for additional development actions.  The
case was returned to the Board following procedural and evidentiary development,
and in October 2009, the Board again denied the claims for service connection. Again, the Veteran appealed to the Court, and pursuant to a JMR, the Court remanded the claims in November 2010 for further evidentiary development.  The Board remanded the claims for actions consistent with the Court's order in May 2011.  The claims were again remanded for evidentiary development in September 2012 and January 2014.  

The Board notes that the August 2002 rating decision originally denied 8 claims, including service connection for fracture, right and left little fingers, left elbow sprain, neck injury, back injury, left shoulder injury, head injury, and numbness and tingling, legs and feet.  After the claims were again denied in the October 2009 Board decision, the November 2010 JMR requested appeal of only the issues of service connection for a neck injury, a back injury, a left shoulder injury, a head injury, and a disability manifested by numbness and tingling of the legs and feet.  The parties to the Joint Motion agreed that the Court should dismiss the issues of entitlement to service connection for residuals of a fracture of the right fifth
finger, the left fifth finger, and left elbow sprain.  In January 2014, the Board denied service connection for residuals of a head injury, to include a TBI.


FINDINGS OF FACT

1.  A low back disability, to include mild degenerative disc disease of the lumbar spine, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service.

2.  A cervical spine disability, to include degenerative disc disease of the cervical spine with mild stenosis, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service.

3.  A neurological disability in the lower extremities, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a low back disability, to include mild degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for an award of service connection for a cervical spine disability, to include degenerative disc disease of the cervical spine with mild stenosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for an award of service connection for a neurological disability in the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In June 2017, the Veteran's representative raised an issue with the most recent March 2017 VA opinion; it is inadequate.  She asserts that the examiner: (1) did not review the entire claims file; (2) did not assume that the Veteran was hit on the back of the head and neck with a map board while unloading a truck; and (3) failed to provide a rationale for his opinion.  However, the Board is not persuaded.  

First, the examiner stated that he reviewed the "E-file."  As counsel for the Veteran knows, VA has converted all of the former paper claims files to an electronic system.  The "E-File" is the entire file, which is also what is provided when the Record Before the Agency is produced for proceedings before the CAVC.  Next, the examiner was in receipt of the instructions to make the assumption regarding that the Veteran was hit on the back of the head and neck with a map board.  In fact, those instructions are part of the opinion and so were assumed when the examiner gave his opinion.  Finally, the examiner explicitly chose to adopt the 2012 examiner's opinion and rationale wholesale, after considering the instructions and reviewing the entire file.  The Board is unaware of any prohibition of such incorporation by reference.  Although the Board in 2014 did not find the 2012 opinion sufficient, in light of the additional review and instruction to the March 2017 examiner, the opinions taken together fully inform the Board.  


II.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

A review of the Veteran's service treatment records indicates that a January 1982 clinic note reflects a complaint of pain in both feet and numbness in the toes during cold weather.  No pertinent abnormal clinical findings were noted.  A diagnosis was made of "? peripheral vascular disorder."  On another occasion in August 1983, the Veteran was seen for a complaint of pain involving the lower legs.  A diagnosis was made of shin splints.  In December 1983, the Veteran was seen for a complaint of neck pain.  There is also an indication of low back pain in March 2004.  However, on his March 1984 separation Report of Medical History, the Veteran affirmatively denied recurrent back pain, leg cramps or foot trouble.  Although numerous other ailments were listed, there is nothing regarding the Veteran's back, neck or lower extremities.  These issues on appeal would have been recorded in the ordinary course of treatment had such a complaint been made.  Cf. Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011) (noting that the Board can rely on silence in medical records to find the absence of a finding only when there is a medical reason for an examiner to address the finding).

The Board notes that the records from the Social Security Administration have been associated with the file without reference to complaints or findings indicative of the presence of any of the disabilities at issue.  

The medical evidence that has been associated with the claims file in conjunction with the issues for consideration does not identify the presence of a pertinent abnormality for years following service discharge.  

The medical evidence of record includes the report of a VA compensation examination accorded the Veteran in August 2003.  The Veteran referred to complaints that included back pain and tingling in the feet since 1995.  The Veteran stated he did not receive any treatment for his back during service, but claimed he sustained multiple injuries while in service.  The Veteran further related that he took prescription medication for his back and had undergone physical therapy.    

On examination, other than some decrease in forward flexion of the back, other tests, including straight leg raising and neurological testing, were negative.  A diagnosis was made of lumbosacral strain.  The examiner commented that it was his opinion that it was less likely than not that the Veteran's current complaints were related to the reported in-service injuries which the examiner stated "seem to be soft tissue injures (sic) and were apparently self-limiting."  

Other pertinent evidence includes a report of a VA examination of the Veteran in October 2008.  The focus of the examination was on the left shoulder, the back, the neck, and the fingers.  The claims file was available "in multiple volumes."  It was noted the Veteran had not complained of any kind of neck difficulty.  He stated "that there was nothing wrong with his neck.  Therefore, his neck will not be examined."   With regard to the lumbar spine, the examiner stated there was absolutely no evidence in the service treatment records that the Veteran ever received treatment for lumbar spine difficulties.  Also, there was no evidence of x-ray studies of the spine.  A review of the record revealed that in April 2000, x-ray studies of the cervical spine were normal.  Studies in August 2003 showed the left shoulder had degenerative joint disease.  Magnetic resonance imaging of the back showed degenerative disc disease in May 2005.  Following examination, the Veteran was assessed with age acquired degenerative disc disease of the lumbar spine.  The examiner opined that the Veteran had "absolutely no indication in the service medical records of any kind of problem with ... his lumbar spine.  ... There was (sic) no post service medical records that would indicate that he had a chronic problem of any of these listed disabilities that he is claiming."  The examiner concluded by stating that "it is therefore my opinion that his [the Veteran's] ... lumbar spine [is] not connected to his military service."  

The Veteran was also accorded a peripheral nerve examination by VA in October 2008.  The claims file was reviewed by the examiner prior to evaluation.  It was noted the purpose of the examination was for evaluation of neurologic residuals resulting from a reported prior head injury and a disability resulting from claimed numbness and paresthesias involving the bilateral lower extremities.  The Veteran stated that he had a neck injury in 1981 while in the military.  He recalled being hit on the back of the head and neck with a map board while unloading a truck.  He reported that following the injury, he was "dazed," but he experienced no loss of consciousness.  He added that the injury was sustained while he was performing a training exercise in the woods and therefore no medical evaluation or treatment was provided.  He claimed that following the injury, he developed soreness in the neck that would exacerbate intermittently.  He indicated there were no residuals pertaining to the cranial region.  He noted that his chronic headaches were the result of dizziness after the head injury.  He stated that neck pain had remained essentially stable over time.  There was no history of radicular pain involving the upper extremities and there was no history of weakness, numbness, or paresthesias in the upper extremities.  He added that he occasionally had muscle cramping in the left shoulder.  

He also reported chronic low back pain since the mid-1990's.  He gave no history of a direct low back injury in service and stated the only significant injury in service was the one involving the back of the head and neck.  He did not recall experiencing back pain in service.  He believed the pain developed gradually in the 1990's and was most noticeable in the mid-1990's.  The Veteran stated that the diagnosis of degenerative disc disease was based on a magnetic resonance imaging done in the early 2000's.  He related that prior x-ray studies of the back were read as normal.  He added that over the years he had noticed intermittent radiation of pain down the posterior aspect of both legs up to the feet associated with numbness and tingling.  Following examination, impressions were made of:  History of a closed head injury without loss of consciousness with no neurologic residuals; history of cervical strain with residual chronic cervical pain with no associated upper extremity radicular symptoms; chronic low back pain with bilateral sciatica, more likely than not related to underlying degenerative disc disease involving the lumbar spine; left L5 sensory radiculopathy, related to his low back pain; and depression.  The examiner did not express an opinion as to etiology of any neck disorder.  With regard to the low back, the examiner stated "no evidence has been presented linking the Veteran's low back condition" to his military service.  

Of record is a telephonic report of contact with the Veteran in February 2009.  Reference was made to the aforementioned VA examination in which notation was made that the Veteran indicated he was not claiming a neck condition and stated only his right hand was injured.  The Veteran was asked if he wanted to withdraw his appeal with regard to neck disability.  He stated that he did not.  

As a result, the Veteran was accorded another rating examination by VA in March 2009.  With regard to the spine, the examiner noted the Veteran did not injure the spine while in service and did not develop low back pain until the mid-1990's.  There were no radiographic findings indicative of traumatic neck injuries and no information regarding any neck injury or neck pain in the service treatment records.  Review of the service records showed that the Veteran was seen in sick call numerous times for minor illnesses or injuries, but there were no references to neck pain or problems in those sick call reports.  The Veteran had some stenosis at the C4/C5 level which could be responsible for his current reported pain, but the examiner stated the stenosis was not indicative of or caused by previous trauma.  There was no evidence suggesting current neck pain complaints were related to any previous injury reported by the Veteran.  The examiner stated the current neck pain the Veteran complained of was "less likely than not" related to his military service.  The examiner indicated that as there was no mention of neck pain or problems in the service treatment records, there was no reason to conclude that the military service "has affected the natural progression of this condition."  

With respect to the back and neck disorders, the Veteran was afforded an orthopedic examination in December 2011.  The examination report diagnosed the Veteran as having degenerative disc disease in the lumbar spine as well as multi-level degenerative changes with stenosis in the cervical spine.  These diagnoses were confirmed by radiographic reports.  With respect to etiology, the examiner concluded that chronic neck and back disabilities were "less likely as not" related to the Veteran's active service.  As a rationale, the examiner noted that there was "no evidence of any back problem in service" and that the Veteran's degenerative disc disease was "likely due to aging process and genetic predisposition."  Regarding the neck, the examiner stated that there was "no documentation of any cervical spine problems during service or at the time of discharge."  The examiner went on to state that "the Veteran sought medical attention almost 20 years after the incident" and that "there was no chronicity in the documents which were reviewed."  Lower extremity sensory deficits were attributed to sciatica associated with the Veteran's back condition.

In an April 2012 addendum report, the examiner found no evidence of back complaints in service.  The examiner stated that the 2003 VA examination indicated that back problems began in the 1990s.  With respect to the neck, the examiner again reiterated that there was no documentation of neck pain in service, and that his physical exam was "not compatible with the findings of the myelo CT and that I cannot precise (sic) where his pain is coming from."  With respect to sensory deficits in the lower extremities, the examiner indicated that this was intermittent lower extremity radiculopathy associated with degenerative joint disease of the lumbar spine and that there was no evidence that the Veteran's low back condition was related to the head/neck injury in question. 

With respect to the neurological issues, the Veteran was afforded an examination in January 2012.  The examiner noted the Veteran's complaint of being struck by map while unloading a truck in service, and that he reported feeling "dazed," with no loss of consciousness following the event.  The examiner noted the presence of neck pain, but also found "no residuals from his head injury" and "no particular nerve was found to be compromised on the exam."  

The Veteran was again examined in November 2012.  The Veteran's claims file was reviewed in connection with the examination and report.  He was diagnosed with mild degenerative disc disease of the lumbar spine.  The veteran stated that his low back pain started about 2000 or 2001.  There was no history of injury and the Veteran indicated that he had not worked since 2001, when he was baggage handler for airlines.  The Veteran reported that he had therapy and medication for his back.  He indicated that prolonged standing aggravated his back and that he had on and off bilateral buttocks leg pain that would radiated to his knees.  The Veteran described a sense of pressure in his back.  He reported that he was very sedentary and could walk 2-3 blocks without much problem, but that walking down hill would aggravate his back.  There was no radicular pain or any other signs or symptoms due to
radiculopathy.  There was no IVDS and no functional limitation.  Arthritis was documented.  

With respect to the Veteran cervical spine, he was diagnosed with degenerative disc disease of the cervical spine with mild stenosis.  The Veteran reported that a map board fell out of a truck and hit him in the back of his neck and shoulder in service.  He stated that he did not have any problems at the time and did not seek care.  He reported that his neck started bothering him about 1993 with grinding and cracking when he moved his neck.  He indicated that it had gotten worse with time, and stated that he had therapy, medication, and one injection that helped for a couple of weeks.  The Veteran reported no radicular symptoms, no flairs, no surgery, and indicated that medication helped some.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  There was no IVDS and no functional limitation.  Arthritis was documented.  

After examination, the examiner opined that the Veteran's diagnosed lumbar and cervical spine disabilities were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  The examiner stated that the Veteran had two episodes were he complained of neck pain.  That was associated with upper respiratory infection.  There was no history of injury in service.  In March 1984, the Veteran complained of urethral discharge and low back pain.  He was treated for the urinary problem and his back pain resolved.  
The Veteran's discharge history and physical were negative for any neck or back complaints.  Per the veteran, his first complaint related to his neck was about 1993, nine years after discharge.  The first back complaint was in about 2000, 16 years after discharge.  The examiner stated that there was no evidence of a chronic ongoing condition associated with military service, and that there was no evidence of any injury in service to his neck or his back . There was no evidence military service aggravated his neck or his back.

The Veteran was also afforded a cold injury examination in November 2012.  The Veteran's claims file was reviewed in connection with the examination and report.  The Veteran was afforded no diagnosis.   The veteran indicated no history of frostbite in service.  He reported that he was stationed in Germany and in Colorado, but he did not recall any specific injury related to cold exposure.  The claims file showed he had a onetime in-service complaint of numbness during cold weather.  He never had any physical findings of cold injuries in his records, and he had no history of skin discoloration or tissue loss.  The Veteran admitted that he had numbness in his feet related to his back condition, and during the examination, repeated that he had back pain radiating down to the buttock and the feet condition that was elated to his lumbar condition.  On examination, the Veteran had numbness in the right and left feet, but no other significant results.  X-rays were ordered, but the Veteran failed to report.  The examiner found that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  The examiner stated that there was no residual chronic foot condition and there was no cold injuries as recalled by the veteran.  The examiner found that the Veteran did not have a disorder of the lower extremities, to include peripheral vascular disease, and that there was no evidence of any cold injuries in electronic medical records examination  findings.
  
In March 2017, the Veteran was again afforded an additional opinion in connection with his claims.  The examiner was requested assume that the Veteran was hit on the back of the head and neck with a map board while  unloading a 5-ton military truck during his period of service. The examiner stated that, having reviewed the claims file and VA records, he could find no reason to overturn the November 2012 examiner's opinion.  

Based on the foregoing, the Board finds that entitlement to service connection for lumbar spine and cervical spine disabilities, and a neurological disability in the lower extremities, is not warranted.  The Veteran has been afforded multiple examinations and these examinations have been reviewed by other examiners.  The conclusion has been universally negative.  In addition, the Board notes that this matter has been remanded on multiple occasions, primarily to discuss the Veteran's complaints in service, and to address the Veteran's report that he was hit on the back of the head and neck with a map board while unloading a 5-ton military truck.  In this regard, the Board notes that the Veteran's reports and complaints were noted by the VA examiners in the examination reports.  While the November 2012 examiner did not specifically list this evidence in his rationale, he did note the Veteran's reported history in the examination report.  And the March 2017 examiner, who was specifically requested to consider this evidence, found no reason to overturn the opinion of the November 2012 examiner.  There are no contrary opinions of record.  

In addition, with respect to the lower extremity claim, while the Veteran has been noted to have foot numbness, the Veteran has not been diagnosed with radiculopathy or residuals of a cold injury.  As such, service connection cannot be awarded for this claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the examiners reviewed the Veteran claims file and were apprised of the medical history and the Veteran's contentions regarding his claims.  After examination and review, the examiners, taken together, provided definite opinions supported by the evidence.  As such, these opinions are highly probative.  

The Veteran has contended on his own behalf that his claimed conditions are related to his military service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran's back, neck and lower extremity disabilities are related to military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, even though arthritis is a chronic disease and could serve as an independent basis for an award of service connection if proven, the lay evidence does not establish continuity of symptomatology here.  Indeed, the evidence does not indicate that arthritis developed in service or within one year of service.  Rather, the evidence indicates that these conditions occurred many years after service, as was found by the VA examiners that examined the Veteran and his claims file in connection with the claims.  Moreover, the Veteran affirmatively denied issues with his back, feet and legs on his separation report of medical history.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

The Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  See 38 U.S.C.A. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).  

Here, there have been numerous examinations, and none of them support the Veteran's contentions.  Rather, in the 15 years these claims have been pending, no positive medical nexus evidence has been produced to support the claims.  The duty to assist is not unlimited and the Secretary cannot continue to ask the same questions year after year until the Veteran finally receives a positive response.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("The 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim").  Moreover, the Veteran and his representative have been on notice as to the lack of such evidence and have yet to fill the evidentiary gap.  The issue of a lack of a nexus between the disabilities and service has been known since the Board's initial June 2005 decision.  See Massie v. Shinseki, 25 Vet. App. 123, 135 (2011) ("[A]ttorneys who represent veterans before VA should be oil for the gears of the system, not sand in the works.").

In summary, the evidence in this case does not reach the level of equipoise; rather, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER


Service connection for a low back disability, to include mild degenerative disc disease of the lumbar spine, is denied.

Service connection for a cervical spine disability, to include degenerative disc disease of the cervical spine with mild stenosis, is denied.

Service connection for a neurological disability in the lower extremities is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


